IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00377-CV
 
Katrina Runnels,
                                                                                    Appellant
 v.
 
Wells Fargo Bank,
                                                                                    Appellee
 
 

From the County Court at Law
Ellis County, Texas
Trial Court No. 07C4098
 

MEMORANDUM  Opinion





 
            Katrina Runnels and Linda Lewis appealed
an adverse judgment rendered in the trial court below.  Neither Runnels nor
Lewis are represented by counsel.  The appeal as to Lewis was dismissed on March 12, 2008.  See Tex. R. App. P.
42.3(b), (c) and 44.3.  
            By letter dated March 12, 2008, the Clerk of this Court notified Runnels that the clerk’s record in the above cause
had apparently not been filed because Runnels had failed to pay or make
arrangements to pay the clerk’s fee for preparation of the record.  Runnels was
further notified that if she desired to proceed with this appeal, she must pay
or make arrangements to pay the clerk’s fee and notify this Court of the
actions taken within 21 days after the date of this letter.  Runnels was warned
that if she failed to do so, this appeal may be dismissed for want of
prosecution.  See Tex. R.
App. P. 37.3(b).
            More than 21 days have passed and we
have not been notified that Runnels has paid or made arrangements to pay the
clerk’s fee.  Accordingly, this appeal is dismissed.  
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Appeal
dismissed 
Opinion
delivered and filed May 7, 2008
[CV06]


8889in">      We have not issued a decision in this appeal.  Castro personally signed the motion.  The Clerk
of this Court has sent a duplicate copy to the trial court clerk.  See id.; McClain v. State, 17
S.W.3d 310, 311 (Tex. App.—Waco 2000, no pet.) (per curiam).  Accordingly, Castro’s appeal
is dismissed.
 
                                                                         PER CURIAM
Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed March 27, 2002
Do not publish
[CR25]